Citation Nr: 1532229	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-44 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for residuals of a left leg injury, to include as secondary to left ankle and/or tibial nerve disabilities.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to left ankle and/or tibial nerve disabilities.  

5.  Entitlement to service connection for residuals of a groin injury.

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to special monthly compensation (SMC) by reason of being housebound.  

8.  Entitlement to a temporary total disability rating based on surgical or other treatment necessitating a period of convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, and from February 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

With respect to the issue of service connection for an acquired psychiatric disorder, the Board notes the Veteran expressly filed claims for service connection for PTSD and depression (to include as secondary to PTSD), which the RO adjudicated separately.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as shown on the title page of this decision.  

The Board observes that the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his April 2011 substantive appeal (VA Form 9).  Subsequently, in August 2013, he was advised that his requested hearing had been scheduled for September 2013.  However, the day before the hearing, the Veteran requested that it be rescheduled due to car trouble.  Thereafter, in December 2013, January 2014, and February 2014 letters, the Veteran was advised that his requested hearing had been rescheduled for March 2014.  However, a review of the Veterans Appeals Control and Locator System reflects that the Veteran failed to appear for such scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic, paperless claims files located on Virtual VA and Veterans Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals VA treatment records dated from October 2010 to November 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the February 2013 supplemental statement of the case.  VBMS also contains a June 2015 Brief submitted by the Veteran's representative, which reflects that they have nothing further to submit in support of the appeal at this time, and documents pertaining to the Veteran's requested Board hearing.  The remainder of the records located on Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of left leg injury, left hip disorder, and bilateral hearing loss and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A stomach disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and a peptic ulcer did not manifest within one year of service discharge.

2.  A residual groin disorder, to include left epididymal spermatocele, penile condylomas, and erectile dysfunction, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran has not undergone surgery on either of his service-connected disabilities which resulted in severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of a groin injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a temporary total rating based on the need for convalescence following surgery for a service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In letters dated March 2009 and May 2009, the AOJ advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Both letters also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) have been obtained and considered and the evidentiary record also contains all post-service VA treatment records identified by the Veteran and the record.  Neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  In this regard, the Board notes that the Social Security Administration reported in May 2010 that there was no medical records pertaining to the Veteran or they were unable to locate such records, and the Veteran was advised of the unavailability of such records in connection with the October 2010 statement of the case.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Additionally, the Veteran was afforded a VA examination in conjunction with his groin disability claim in September 2009.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issue decided herein has been met.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a stomach disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran experienced stomach symptomatology during service and there is no indication that his stomach disorder is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Similarly, the Veteran has not been afforded a VA examination and/or opinion with regard to his claim for a temporary total evaluation; however, such is not necessary as there is no evidence that he has undergone surgery for a service-connected disability.  Moreover, the only surgery conducted during the appeal period pertains to his groin disorder and his claim for service connection for such disorder is denied herein.  Therefore, there is no need to obtain an examination and/or opinion regarding the Veteran's claim for a temporary total evaluation.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Stomach Disorder

The Veteran is seeking service connection for an unspecified stomach condition, which he has asserted started during military service.  

Review of the record reveals that the Veteran has been in receipt of a prescription for omeprazole for his stomach since approximately 2009; however, a September 2009 VA general medical examination revealed that the abdominal/gastrointestinal examination was normal.  In July 2011, he was diagnosed with gastritis after reporting that he became overheated while working construction the day before and experienced various symptoms, including upper abdominal and severe stomach cramps, with vomiting and diarrhea.  In August 2011, the Veteran reported that he felt much better and he no longer had an upset stomach.

However, the Veteran's STRs contain no complaints, treatment, or diagnosis of a stomach condition or disability.  In fact, during the Veteran's January 1989 separation examination, his abdomen and viscera were normal and he denied having any frequent indigestion or stomach, liver, or intestinal trouble.  Additionally, there is no evidence that a peptic ulcer manifested within one year of the Veteran's discharge.

Furthermore, the Board finds that the Veteran statements regarding the onset of his stomach disorder and a continuity of symptomatology to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In this regard, while the Veteran has alleged that he suffered from a stomach disorder during service, his service treatment records are negative for any complaints, treatment, or diagnoses referable to his stomach, and he denied frequent indigestion or stomach, liver, or intestinal trouble in connection with his January 1989 separation examination. Moreover, such service discharge examination found the Veteran's abdomen and viscera to be normal.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding the onset of his stomach disorder and a continuity of symptomatology to be not credible.

While the post-service treatment records document complaints of stomach problems and treatment for such complaints, the Board finds probative that the post-service treatment records do not contain any medical opinions or clinical evidence suggesting that the current stomach disorder had its onset in service or is otherwise related thereto.   

The Board has considered the Veteran's own assertion that his stomach disorder is related to his military service.  However, a stomach disorder such as gastritis or a peptic ulcer is not a condition generally capable of lay observation or diagnosis but, instead, requires clinical evaluation and diagnosis by a medical professional.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Indeed, the question of the etiology of the Veteran's stomach disorder is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his disability and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and his gastritis, which, alone, is an insufficient basis upon which to award service connection in this case.  

Therefore, the Board finds that a stomach disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and a peptic ulcer did not manifest within one year of service discharge.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Residuals of Groin Injury 

The Veteran is seeking service connection for residuals of a groin injury he incurred during service.  The Veteran has reported that he was diagnosed with epididymitis after being kicked in the left testicle during service and that he currently experiences chronic pain and swelling, as well as a cyst, due to the in-service injury.  

The STRs show the Veteran was diagnosed with a strained testicle in October 1986 after reporting having pain in his groin area.  In December 1986, he was noted to have a three month history of epididymitis.  Subsequent STRs reflect the Veteran reported having what he thought was a flare-up of epididymitis, which examiners noted was either residual testical strain or epididymitis.  See STRs dated January 1987 and December 1988.  The Veteran's genitourinary system was normal at his separation examination and he did not lodge any complaints relevant to continued testicular problems at that time. 

The post-service treatment records reflect that, in February 2009, the Veteran reported having intermittent left scrotal sac pain and swelling, without any associated urinary difficulties or pain.  The Veteran reported having this pain for two weeks, but he also reported having testical pain since the in-service groin injury in 1986.  The examining physician noted that an ultrasound of the Veteran's scrotal area revealed an epididymal cyst on the left side, for which he was referred for removal of the cyst.  In March 2009, the Veteran again reported having left testicle pain for 30 years and also reported that he had developed a cyst in the left epididymis over the years.  He was scheduled for surgery the following month.  In May 2009, after undergoing left spermatocele and excision of penile condylomas, the Veteran reported having intermittent pain which was the same as before the operation.  Objective examination revealed a well-healed scrotal incision and there was no evidence of inguinal hernia, but there was some thickness at the top of the epididymis.  He was diagnosed with left colic.  

The Veteran was afforded a VA examination in September 2009, during which the examiner noted his report of the in-service testicle injury, continued pain since that time, and post-service removal of the left epididymal spermatocele.  The examiner noted the Veteran's report of significant relief since the surgery.  The examiner also noted the subacute onset of lesions (nevi) on the base of his penis in 2006, as well as the subacute onset of erectile dysfunction in 1999.  The examiner noted that the lesions/nevi on the base of his penis were removed in April 2009 and found to be condyloma accuminata, skin lesions caused by the human papilloma virus (HPV) infection.  The final diagnoses were left [epididymal] spermatocele, condylomas at the base of the penis, and erectile dysfunction.  

After examining the Veteran and reviewing the record, the September 2009 VA examiner stated that there is no substantiated relationship between epididymal trauma and the development of epididymal cysts and spermatoceles, noting that most cases, including the Veteran's, are idiopathic with respect to etiology.  With respect to the condylomas at the base of the Veteran's penis, the examiner again noted that these are a result of an HPV infection and stated they are clearly not related to the prior epididymal trauma.  Finally, with respect to the Veteran's erectile dysfunction, the examiner stated he could find no plausible way to relate the erectile dysfunction to the prior epididymal trauma, noting that the Veteran initially developed symptomatology in 1999, thirteen years after service.  The examiner also stated that the etiology of this condition is multifactorial, as it is related to the Veteran's history as a smoker for 20 years, his use of amitriptyline, and his report of being stressed, as opposed to his prior traumatic injury.  

The September 2009 VA opinion is considered the most probative evidence of record with respect to whether the Veteran's current residual genitourinary conditions, including left epididymal spermatocele, penile condylomas, and erectile dysfunction are related to military service, as it is based upon all relevant facts in this case as observed by examination of the Veteran and review of the claims file.  Indeed, there is no indication or allegation that the examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact, and the opinion is also supported by a complete rationale.  The VA physician discussed the Veteran's medical history during and after service, including the onset and progression of each residual disability, and also discussed the medical reasons why the current residual disabilities are not likely related to the in-service epididymal trauma.  Based on the foregoing, the Board affords great probative weight to the September 2009 VA opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.

The Board has considered the Veteran's lay assertions of a nexus between his current residual groin disabilities and service.  In this regard, the Veteran is competent to report his symptoms of pain and swelling in his left testicle, as they are capable of lay observation and report.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  However, the residual disabilities diagnosed during the September 2009 VA examination are not conditions that are generally capable of lay observation but, instead, require clinical evaluation and diagnosis by a medical professional.  Specifically, the diagnosis of left epididymal spermatocele and penile condylomas require specialized testing and the interpretation of the results.  Moreover, the question of causation for each disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As a result, the determination as to the presence and etiology of left epididymal spermatocele, penile condylomas, and erectile dysfunction are complex medical questions, and the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his residual disabilities and service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and residual conditions, while the September 2009 VA physician took into consideration all the relevant facts in providing his opinion, which was based upon his review of the lay and medical evidence, as well as his medical expertise.  As such, the Veteran's statements regarding a nexus between his current residual groin disabilities and military service are not considered competent or probative evidence favorable to his claim and are outweighed by the medical opinion provided by the September 2009 VA physician. 

The Board has also considered the Veteran's statements that he has experienced a continued left testicle pain and swelling since service.  However, none of the residual disabilities, including left epididymal spermatocele, penile condylomas, and erectile dysfunction are considered chronic diseases per VA regulations and, therefore, continuity of symptomatology may be not used to establish service connection on a presumptive basis.  See 38 C.F.R. § 3.309; Walker, supra.  Furthermore, the probative September 2009 VA opinion took into account the Veteran's statements, but determined that, despite the lay evidence of continued left testicle pain and swelling since service, the evidence of record does not support an etiological relationship between any of the residual conditions and the in-service epididymal trauma.  

Therefore, the Board finds that residuals of a groin injury is not shown to be causally or etiologically related to any disease, injury, or incident in service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran is seeking entitlement to a temporary total rating based on the need for convalescence following surgery.  In support of his claim, he reported that his neurologist told him he should file for such benefits because he has a nerve condition in his left foot and would be off work for possible surgery.  He also reported that he had groin surgery in April 2009, after which he took time for recovery and expected to be off work for an indefinite period of time.  

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

As noted above, in determining entitlement to a temporary total rating based on the need for convalescence following surgery, only the Veteran's service-connected disabilities may be considered.

The Veteran's service-connected disabilities include osteoarthritis of the left ankle with limited range of motion and left tibial nerve damage, both of which are rated 10 percent disabling, effective since February 19, 2009.  

After careful review of the record, the Board finds the evidence does not show the Veteran is entitled to a temporary total rating based on the need for convalescence.  Specifically, while the Veteran has asserted that he would possibly need surgery for a nerve condition in his left foot, review of the evidentiary record does not reveal any evidence showing the Veteran has undergone surgery for his service-connected left ankle or left tibial nerve disabilities.  The evidentiary record reflects that the Veteran had surgery in April 2009 to remove a left epididymal spermatocele and penile condylomas; however, service connection for residuals of an in-service groin injury has not been established, as previously discussed.  

In evaluating the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating based on the need for convalescence following surgery for a service-connected disability.  There is no doubt to be resolved as to either claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, supra.


ORDER

Service connection for gastritis is denied.  

Service connection for residuals of groin injury is denied.  

A temporary total rating based on the need for convalescence following surgery for a service-connected disability pursuant to 38 C.F.R. § 4.30 (2014) is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that the AOJ has declined to contact the U.S. Army and Joint Service Records Research Center (JSRRC) for purposes of corroborating the Veteran's claimed in-service stressors, finding the information provided by the Veteran is insufficient.  In this regard, the Veteran has reported that, while serving in Korea, he witnessed three of his buddies drown during a training exercise.  He has also asserted that, while in Germany, he witnessed a Marine be electrocuted by an overhead electricity line after standing up on a train car.  See February 2009 Veteran statement; see also February 2009 VA treatment record.  The Veteran has also reported that his military trauma also included "DMZ Korea shootings."  See February 2009 VA treatment record.  Despite the AOJ's requests for detailed information, including dates and names, regarding his reported stressors, the Veteran has failed to provide any such evidence, thereby resulting in the AOJ's finding that the information provided by the Veteran is insufficient to attempt to corroborate such stressors with JSRRC.  See August 2009 File Memorandum.  

Review of the record also reflects the Veteran has been diagnosed with rule out adjustment disorder with anxiety and depression and rule out PTSD, with an additional provisional diagnosis of PTSD.  See VA treatment records dated February 2009 and March 2009.  

Under current VA regulations, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. 
§ 3.304(f)(3).

In this case, the AOJ has not attempted to verify the Veteran's reported service near the DMZ or whether there were hostile shootings that occurred during his time in Korea, but, if verified, his report of military trauma as a result of such service would likely be sufficient to establish "fear of hostile military activity" to warrant the application of the liberalizing evidentiary standard for establishing the occurrence of in-service stressors in 38 C.F.R. § 3.304(f).  However, because the Veteran's service treatment and personnel records do not provide any information to verify service near the DMZ or whether hostile shootings occurred during his time in Korea, further development is needed to determine if the Veteran's report of such is, in fact, credible.  

In light of the foregoing, and because the Veteran has not been afforded a VA examination in conjunction with his psychiatric disorder claim, the Board finds that, on remand, the Veteran should also be afforded a VA examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) in order to provide an opinion addressing whether the Veteran's symptoms, as well as any of his claimed stressors, are adequate to support a diagnosis of any current psychiatric disorder, including PTSD and depression, and whether any diagnosed acquired psychiatric disorder is related to a verified stressor or otherwise etiologically linked to service.  

While on remand, the Veteran should also be given another opportunity to submit appropriate authorization for VA to obtain all relevant private records of treatment for his claimed psychiatric disorder(s), as he has indicated that he received treatment, including medication, for depression and PTSD by his private physician.  See February 2009 VA treatment record.  

In regard to the claim involving residuals of a left leg injury, the Veteran has asserted that he injured his left leg and ankle during a jump performed during airborne training at Fort Benning.  The Board notes that the Veteran's STRs corroborate his participation in airborne training and the incurrence of a left ankle injury and, in this regard, the Board also notes service connection has been established for osteoarthritis of the left ankle and left tibial nerve damage as a result of the in-service injury.  See January 2010 rating decision.  However, the AOJ has denied service connection for residuals of a left leg injury on the basis that there is no evidence of a current disability and no evidence that any such disability was caused by his military service.  

Nevertheless, review of the record shows the Veteran has complained of leg cramps and weakness (see July 2011 VA treatment record) and the Board notes that, while no specific diagnosis has been rendered with respect to those complaints or symptoms, there is no indication that these symptoms are part and parcel of, or otherwise attributable to, his service-connected left ankle or left tibial nerve disabilities.  

VA will provide a medical examination or obtain a medical opinion if the record does not contain sufficient medical evidence to decide the claim and the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran has not been afforded a VA examination in conjunction with this claim, there is current evidence of persistent leg cramps and weakness which, given the Veteran's assertions regarding in-service incurrence and the evidentiary record, may be a residual condition of the in-service injury or, in the alternative, manifestations of or secondary to (caused or aggravated by) his service-connected left ankle and/or tibial nerve disabilities.  Therefore, the Board finds a VA examination and opinion are needed to make a decision on this claim.  

In regard to the Veteran's claimed left hip disorder, review of the record shows the Veteran has experienced constant left ankle pain as a result of an in-service injury, with multiple progressive symptoms, including occasional numbness in the dorsum of the ankle, which may spread into the lateral left thigh and hip, as well as intermittent numbness in the posterior left knee that ascends gradually into the posterior thigh and hip.  See Aril 2009 VA treatment record.  

During the September 2009 VA joints examination, the examiner noted the Veteran was asymptomatic and without findings during the examination with respect to hip numbness and pain.  The examiner further noted that the Veteran described the painful sensations as involving the lateral aspect of the left thigh (although he referred the sensations to the left hip area) and reported that the sensations radiate all the way up from the heel.  The VA examiner stated there is no good anatomic explanation for the Veteran's report and, based upon his description of symptoms, may be experiencing trochanteric bursitis; however, the examiner stated he could not find any plausible way to relate that diagnosis to the in-service jump injury that caused the left ankle disability, if that diagnosis is valid.  

While the September 2009 VA examiner attempted to address the Veteran's complaints of left hip numbness and pain, it is not clear why the examiner could not confirm or exclude the presence of trochanteric bursitis, particularly given the normal left hip x-rays findings, or provide a discussion of whether the Veteran's reported symptoms involving his left hip and thigh area are attributable to his service-connected left ankle or left tibial nerve disabilities, or some other disability, particularly given the Veteran's report that his symptoms seem to radiate from his ankle and/or knee.  Given these deficiencies, the Board finds that the examiner designated to evaluate the Veteran's left leg should be requested to provide an opinion regarding the likely diagnosis and etiology of his reported left hip/though numbness and pain or, at a minimum, indicate that further neurologic testing of the left hip/thigh be conducted to ascertain the appropriate diagnosis and etiology.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for residuals of a left leg injury and a left hip disorder.  Such should be accomplished on remand.

Regarding the Veteran's bilateral hearing loss, he has asserted that his current hearing loss is related to military noise exposure from being on the rifle range two to three times a week, as well as exposure to small arms fire.  See March 2010 VA audio examination.  He has also reported having post-service occupational and recreational noise exposure, but he has asserted that this noise exposure did not result in the same amount of acoustic trauma as he experienced during service.  See April 2011 Veteran statement.  

During the March 2010 VA examination, audiometric examination revealed high frequency hearing loss in both ears; however, the VA examiner opined that the Veteran's current hearing loss is less likely than not related to military service, noting that there was no significant threshold shift (STS) - as defined by the Department of Defense (DOD) - in hearing in either ear when comparing the enlistment and separation examination, as well as no evidence of high frequency hearing loss upon enlistment or separation from service.  

While the March 2010 VA examination is considered competent medical evidence, the Board finds the examiner did not provide a well-reasoned opinion upon which the Board may evaluate this claim.  In this regard, the VA examiner did not explain why the absence of DOD - defined STS would preclude a finding that current hearing loss is unrelated to service.  Further, while the examiner noted there was no evidence of high frequency loss during service, absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Indeed, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Given the foregoing, and the Veteran's competent report of in-service noise exposure, the Board finds this matter should be remanded to obtain another opinion regarding whether the Veteran's current bilateral hearing loss is likely related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (if VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Additionally, with regard to the Veteran's SMC claim, such must be remanded because it is inextricably intertwined with the remanded claims of entitlement to service connection for various disabilities as the outcome of the latter claims may impact the SMC claim.  Therefore, adjudication of the SMC claim must be deferred pending the outcome of such service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, with respect to all claims remaining on appeal, the Board notes that the Veteran receives treatment through the VA Medical Center in Chillicothe, Ohio.  The most recent treatment records contained in the claims file are dated in November 2012.  Therefore, while on remand, any treatment records from such VA facility dated from November 2012 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for residuals of a left leg injury and a left hip disorder as secondary to his service-connected left ankle and/or tibial nerve disabilities.  
2. Request the Veteran identify, and provide appropriate releases for, any private health care providers who have treated him for a psychiatric disorder, including depression and PTSD since service.  If he provides the necessary releases, the AOJ should assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the Veteran are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

With respect to his claim of service connection for an acquired psychiatric disorder, the Veteran should also be requested to provide detailed information regarding his claimed stressors - i.e., witnessing three of his buddies drown during a training exercise in Korea and witnessed a Marine's death by electrocution while standing up on a train car in Germany - including the specific dates, locations, circumstances, and names of individuals involved.  

3. Request the JSRRC provide as much information as possible with respect to the reasonableness of the Veteran's reported service on or near the Korean DMZ, including his report of witnessing shootings during such service and whether there were hostile shootings that occurred during his time in Korea.  The JSRRC should be asked to indicate whether any additional information is required of the Veteran to conduct its research and, if so, request that he provide additional information.  

If the Veteran provides detailed information regarding his other reported stressors, i.e., witnessing three of his buddies drown during a training exercise and a Marine's death by electrocution while standing up on a train car, the AOJ should also request the JSRRC conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

4. Obtain all VA treatment records from the Chillicothe, Ohio, VA Medical Center dated from November 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.

The AOJ must inform the examiner if (1) the Veteran's service in or near the Korean DMZ is verified or (2) if his other reported stressors are corroborated.  

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to one or more established in-service stressors (to include the Veteran's report of witnessing shootings while serving in or near the Korean DMZ, i.e., his fear of hostile military or terrorist activity, if verified).

If psychiatric disorders other than PTSD are diagnosed, to include any depression, adjustment, or anxiety disorder, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service.

A complete medical rationale for all opinions expressed must be provided.

6. After obtaining any outstanding records, schedule the Veteran for an appropriate VA for the purpose of determining the nature and etiology of any left leg and/or left hip disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify all left leg conditions found to be present, including any to which the Veteran's complaints of left leg cramps can be attributed.  

Then, after interviewing the Veteran, reviewing the record, and physician examination, for each residual left leg disability found to be present, the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the left leg disorder had its onset in or is otherwise related to the Veteran's military service, to include the in-service injury that resulted in the left ankle disability.  

(b) Is it at least as likely as not that the left leg disorder is caused OR aggravated (i.e., permanently worsened beyond the natural progress of the condition) by his service-connected left ankle or left tibial nerve disabilities.  An opinion regarding direct causation and aggravation must be provided with respect to both the left ankle and left tibial nerve disability.  

The examiner should also identify all left hip disorders found to be present, noting the Veteran's report of numbness that spreads from the dorsum of the ankle into the left lateral thigh and hip, as well as intermittent numbness in the posterior left knee that ascends gradually into the posterior thigh and hip.  The examiner should discuss whether any disabilities identified in this regard involves the Veteran's left hip, thigh, or other bone or joint process.  The need for an additional musculoskeletal or neurological examination is left to the discretion of the clinician selected to evaluate the left leg.

Then, after interviewing the Veteran, reviewing the record, and physician examination, for each residual left hip/thigh disorder found to be present, the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the disorder had its onset in or is otherwise related to the Veteran's military service, to include the in-service injury that resulted in the left ankle disability.  

(b) Is it at least as likely as not that the disorder is caused OR aggravated (i.e., permanently worsened beyond the natural progress of the condition) by his service-connected left ankle or left tibial nerve disabilities.  An opinion regarding direct causation and aggravation must be provided with respect to both the left ankle and left tibial nerve disability.  

A complete rationale should be given for each opinion expressed.

7. After obtaining any outstanding records, return the claims file to the VA examiner who conducted the March 2010 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Is the Veteran's current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to his reported in-service noise exposure?

The examiner must provide a rationale for the opinion expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Instead, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

A complete rationale should be given for any opinion expressed.

8. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


